317 S.W.3d 684 (2010)
In the Matter of the Care and Treatment of Jason SAPP a/k/a Jason E. Sapp, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70987.
Missouri Court of Appeals, Western District.
August 17, 2010.
Emmett D. Queener, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Jayne T. Woods, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before Division I: JAMES M. SMART, JR., Presiding Judge, and MARK D. PFEIFFER and CYNTHIA L. MARTIN, Judges.

Order
PER CURIAM:
Jason Sapp appeals the judgment of the Jackson County Probate Court ("trial court") committing him involuntarily to the Department of Mental Health as a sexually violent predator. On appeal, Sapp argues that the trial court abused its discretion by excluding the testimony of Joy Grace. We *685 disagree and affirm in this per curiam order and have provided the parties a memorandum explaining our ruling today. Rule 84.16(b).